Order filed October 15, 2015




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-15-00320-CV
                                    ____________

                        THOMAS R. WRIGHT, Appellant

                                          V.

                       PLAINSCAPITAL BANK, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-50757

                                     ORDER

      On April 28, 2015, this court abated this appeal because appellant petitioned
for voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 15-32000. See Tex. R. App. P. 8.2.

      Through the Public Access to Court Electronic Records (PACER) system,
the court has learned that the bankruptcy case was closed July 6, 2015. The parties
failed to advise this court of the bankruptcy court action.
      Unless within 20 days of the date of this order, any party to the appeal files a
motion demonstrating good cause to retain this appeal, this appeal will be
reinstated and dismissed for want of prosecution.



                                  PER CURIAM




                                          2